Kelly, J. (dissenting):
I think the statute violates the constitutional prohibition (Const, art. 2, § 6). Under the recent amendment to the Constitution (Art. 2, § 1-a), added in 1919, absentee votes, so called, are as important as other votes cast at the election. The powers and duties of the county clerk under the statute seem to me to be distributing and receiving the ballots, which, under the constitutional provision, should be controlled by bi-partisan officials. These absentee votes might turn the result of the election in the State.
Order reversed on the. law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.